



Exhibit 10.1


FIRST AMENDMENT TO CREDIT AGREEMENT
FIRST AMENDMENT, dated as of March 31, 2016 (this “Amendment”) to the CREDIT
AGREEMENT, dated as of August 26, 2015 (as amended, supplemented or otherwise
modified prior to the date hereof, the “Credit Agreement”), among CORPORATE
PROPERTY ASSOCIATES 17- GLOBAL INCORPORATED (together with its permitted
successors and assigns, the “Company” or the “Borrower”), the Lenders, JPMorgan
Chase Bank, N.A., as Administrative Agent and Swing Line Lender and JPMorgan
Chase Bank, N.A. and Bank of America, N.A., as L/C Issuers (each as defined in
the Credit Agreement).
W I T N E S S E T H:
WHEREAS, the Borrower has requested that the Credit Agreement be modified as
herein set forth; and
WHEREAS, the Required Lenders have agreed to modify the Credit Agreement as
herein set forth solely upon the terms and conditions provided for in this
Amendment.
NOW THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the parties hereto covenant and agree as follows:
1.Defined Terms. Unless otherwise specifically defined herein, all capitalized
terms used herein shall have the respective meanings ascribed to such terms in
the Credit Agreement.
2.    Definitions. Section 1.01 of the Credit Agreement is hereby amended by
Inserting the following definition in alphabetical order:
““Modified Funds From Operations” means a modified computation of NAREIT defined
FFO as reported by the Borrower on the SEC’s website; provided that for purposes
of determining compliance with Section 7.06(b), Modified Funds From Operations
shall exclude impairment charges, charges from the early extinguishment of
indebtedness, gains or losses from deconsolidation of Subsidiaries, amortization
of intangibles, unrealized foreign exchange gains or losses and other non cash
or non recurring charges not already excluded under NAREIT defined FFO as
evidenced by a certification of a Responsible Officer of the Borrower containing
calculations in reasonable detail reasonably satisfactory to the Administrative
Agent. Adjustments for unconsolidated partnerships and joint ventures will be
calculated to reflect Modified Funds From Operations on the same basis.”
3.    Section 7.06(b). Section 7.06(b) of the Credit Agreement is hereby deleted
in its entirety and the following provision is substituted therefor:
“(b) the Borrower may make Restricted Payments in an aggregate amount in any
fiscal year not to exceed the greater of (i) 95% of Modified Funds From
Operations and (ii) the amount of Restricted Payments required to be paid by the
Borrower (in the Borrower’s reasonable judgment) in order for it to (x) maintain
its REIT Status and (y) avoid the payment of federal or state income or excise
tax; provided, that (1) during the existence of an Event of Default arising
under Section 8.01(a), Restricted Payments by the Borrower shall only be
permitted up to the minimum amount needed to









--------------------------------------------------------------------------------




maintain the Borrower’s REIT Status and (2) notwithstanding the preceding clause
(1), no Restricted Payments will be permitted following acceleration of any
amount owing under either of the Facilities or during the existence of an Event
of Default arising under Section 8.01(f) or (g).”
4.    Conditions to Effectiveness. This Amendment shall become effective upon
the date (the “Amendment Effective Date”) on which the Administrative Agent
shall have received counterparts of this Amendment duly executed by the Company
and the Lenders constituting the Required Lenders.
5.    Representations and Warranties. The Company represents and warrants to the
Administrative Agent and each Lender that (before and after giving effect to
this Amendment):
(a)    Each Loan Party has all requisite power and authority to execute, deliver
and perform its obligations under, and consummate the transactions contemplated
by, this Amendment. The execution, delivery and performance by each Loan Party
of, and the consummation by each Loan Party of the transactions contemplated by,
this Amendment have been duly authorized by all necessary corporate or other
organizational action. No approval, consent, exemption, authorization, or other
action by, or notice to, or filing with, any Governmental Authority or any other
Person is necessary or required in connection with the execution, delivery or
performance by, or enforcement against, any Loan Party of this Amendment, or for
the consummation of the transactions contemplated by this Amendment. This
Amendment has been duly executed and delivered by each Loan Party. This
Amendment constitutes the legal, valid and binding obligation of each Loan
Party, enforceable against each Loan Party in accordance with its terms, subject
to applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law.
(b)    The execution, delivery and performance by each Loan Party of, and the
consummation by each Loan Party of the transactions contemplated by, this
Amendment do not and will not (a) contravene the terms of any of such Person’s
Organization Documents; (b) conflict with or result in any breach or
contravention of, or the creation of any Lien under, or require any payment to
be made under (i) any Contractual Obligation to which such Person is a party or
affecting such Person or the properties of such Person or any of its
Subsidiaries or (ii) any order, injunction, writ or decree of any Governmental
Authority or any arbitral award to which such Person or its property is subject;
or (c) violate any Law.
(c)    All representations and warranties contained in Article V of the Credit
Agreement or in any other Loan Document, or which are contained in any document
furnished at any time under or in connection herewith or therewith, are true and
correct in all material respects on and as of the Amendment Effective Date,
except (i) to the extent that such representations and warranties specifically
refer to an earlier date, in which case they shall be true and correct as of
such earlier date, and (ii) any representation or warranty that is already by
its terms qualified as to “materiality”, “Material Adverse Effect” or similar
language shall be true and correct in all respects as of such date after giving
effect to such qualification.







--------------------------------------------------------------------------------




(d)    There exists no Default.
6.    Ratification and Confirmation. Except as expressly provided by this
Amendment, nothing contained herein shall be construed as a waiver, amendment or
modification of any other provision of the Credit Agreement or the other Loan
Documents or a consent to any further or future action on the part of the
Company or any other Loan Party that would require the waiver or consent of the
Lenders. The Credit Agreement (as amended by this Amendment) and each of the
other Loan Documents is hereby ratified and confirmed in all respects and
remains in full force and effect from and after the date of this Amendment. The
Company and each other Loan Party hereby ratifies its obligations and
liabilities under the Credit Agreement (as amended by this Amendment) and the
other Loan Documents (including its Obligations).
7.    Continuing Effect. From and after the Amendment Effective Date, all
references in the Loan Documents to the “Credit Agreement,” “Loan Documents,”
“thereunder,” “thereof,” or words of similar import shall mean the Credit
Agreement and the other Loan Documents, as the case may be, in each case after
giving effect to the amendments and other modifications provided for or
otherwise contemplated in this Amendment.
8.    GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
9.    Miscellaneous. This Amendment may be executed in counterparts (and by
different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of an executed counterpart of a signature page of this
Amendment by telecopy or other electronic imaging means shall be effective as
delivery of a manually executed counterpart of this Amendment.


[Signature Pages Follow]









--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their respective proper and duly authorized officers
as of the day and year first above written.




CORPORATE PROPERTY ASSOCIATES 17- GLOBAL INCORPORATED


By: /s/ Jeremiah Gregory            
Name: Jeremiah Gregory            
Title: Managing Director            







--------------------------------------------------------------------------------




JPMORGAN CHASE BANK, as a Lender


By: /s/ William E. Schachat            
Name: William E. Schachat            
Title: Executive Director and Credit Risk Director    








BANK OF AMERICA, N.A., as a Lender


By: /s/ Michael Kauffman            
Name: Michael Kauffman            
Title: Vice President                








BARCLAYS BANK PLC, as a Lender


By: /s/ Christopher M. Aitkin        
Name: Christopher M. Aitkin        
Title: Assistant Vice President        








CITIBANK, N.A., as a Lender


By: /s/ John C. Rowland            
Name: John C. Rowland            
Title: Vice President                








WELLS FARGO NATIONAL ASSOCIATION,
as a Lender


By: /s/ D. Bryan Gregory            
Name: D. Bryan Gregory            
Title: Director                    







--------------------------------------------------------------------------------




ACKNOWLEDGED BY:


JPMORGAN CHASE BANK, N.A., as
Administrative Agent


By: /s/ William E. Schachat            
Name: William E. Schachat            
Title: Executive Director and Credit Risk Director    









